Exhibit 12 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Computation of Ratio of Earnings to Fixed Charges (in thousands) (Unaudited) For the years ended May 31, 2011, 2010, 2009, 2008 and 2007 Earnings: Income (loss) prior to cumulative effect of change in accounting principle $ 151,215} $ $ ) $ $ Add: Fixed charges 841,288} Less: Interest capitalized ) ) - - Income available for fixed charges $ 992,295} $ Fixed charges: Interest on all debt (including amortization of discount and issuance costs) $ 841,080} $ Interest capitalized 208} - - Total fixed charges $ 841,288} $ Ratio of earnings to fixed charges 1.18} - For the year ended May 31, 2009, earnings were insufficient to cover fixed charges by $74 million.
